Filed 3/23/21 S.P. v. Santa Ana Unified School Dist. CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 S.P.,

      Plaintiff and Appellant,                                           G057669

           v.                                                            (Super. Ct. No. 30-2017-00909206)

 SANTA ANA UNIFIED SCHOOL                                                OPINION
 DISTRICT et al.,

      Defendants and Respondents.



                   Appeal from a judgment of the Superior Court of Orange County,
Melissa R. McCormick, Judge. Affirmed.
                   Law Offices of Nicholas A. Siciliano, Nicholas A. Siciliano; The James
Law Group, Todd A. James; Esner, Chang & Boyer and Holly N. Boyer for Plaintiff and
Appellant.
                   Declues Burkett & Thompson, Jeffrey A. Smith and Steven J. Lowery for
Defendants and Respondents.
                                          *                  *                  *
                                     INTRODUCTION
               Plaintiff S.P., a minor, appeals from the judgment entered after the trial
court granted summary judgment against her on the negligence claims she asserted
against her teacher (Jeanette McMahon), the principal of her high school (Cindy
                                                                     1
Landsiedel), and the Santa Ana Unified School District (SAUSD). The undisputed facts
show that on several occasions during the Spring semester of 2016, after plaintiff’s
mother dropped her off at her high school to attend a zero period show choir class,
plaintiff did not go to class but walked through and off campus to meet 24-year-old
Carlos Davila. On those occasions, Davila drove plaintiff to a park, where they would
engage in sexual intercourse, and then returned plaintiff to campus in time for her first
period class. Plaintiff claims defendants failed to supervise her and, in particular,
McMahon failed to take attendance accurately and on a daily basis during show choir
class.
               The trial court granted summary judgment on the ground the negligent
conduct at issue was not sufficiently likely to result in the kind of harm experienced by
plaintiff such that liability for Davila’s sexual abuse of plaintiff may be appropriately
imposed on defendants.
               We affirm. We agree with the trial court that plaintiff’s negligence claims
fail because plaintiff’s injuries, as a matter of law, were neither a reasonably foreseeable
consequence of, nor sufficiently connected to, defendants’ failure to supervise.


                                                  2
                                          FACTS
               In 2016, during the second semester of plaintiff’s tenth grade year, plaintiff
was a student in the show choir class taught by McMahon during zero period at a high


1
    We refer to McMahon, Landsiedel, and SAUSD collectively as defendants.
2
    This section summarizes evidence referenced in the parties’ separate statements.

                                              2
school within SAUSD. A few elective classes, including show choir, were held during
zero period which began at 7:00 a.m. and ended at 7:50 a.m. Although most students did
not have a zero period class, many students arrived on campus before the first period of
the day, which began at 8:00 a.m., for various reasons such as meeting with teachers,
eating breakfast that was served at school during that time, or attending athletic team
practices.
              Plaintiff did not attend show choir class 10 to 20 times that semester. She
was absent five times to attend tutoring sessions; she missed the remaining class meetings
to meet with Davila. On the mornings she met Davila, after plaintiff was dropped off at
school by M.D.A. (plaintiff’s mother) when show choir class started, plaintiff would send
a text message to Davila that she was on her way to meet him. Plaintiff would enter
campus and walk all the way across campus to be met by Davila at a pickup and drop off
zone near a parking garage at the rear of the campus. On those occasions, Davila would
take plaintiff to a park where they would engage in sexual intercourse. At plaintiff’s
request, Davila would return plaintiff to campus before her first period class began at
8:00 a.m. If she arrived back to school before the zero period ended, she would not go to
                                                                                       3
the show choir class because McMahon would ask her why she was late to class.
              Plaintiff testified at her deposition that she chose to skip show choir class
(as opposed to other classes) to meet with Davila because she believed McMahon did not
take attendance each day but only on Friday for the entire week. Plaintiff was not
marked absent on the days she skipped show choir class to meet Davila. Students who
miss zero period class (and are marked absent) are generally required to go to the
attendance office prior to the next class and provide justification for the absence.

3
   Evidence was presented that in Spring 2016, plaintiff’s high school was a closed
campus, meaning students could not leave without permission once dropped off.
Defendants, however, disputed whether the campus was closed before the beginning of
first period at 8:00 a.m. Whether the school was closed during zero period is immaterial
because we assume for purposes of our analysis post that there was a failure to supervise.

                                              3
                Davila ended the relationship with plaintiff in May 2016. In July 2016,
M.D.A. discovered plaintiff’s relationship with Davila after reviewing text messages
between plaintiff and Davila on plaintiff’s cell phone. M.D.A. had not been informed
that plaintiff had left campus during the zero period.


                                 PROCEDURAL HISTORY
                Plaintiff’s fourth amended complaint asserted three negligence claims
against McMahon and/or Landsiedel (collectively referred to as the individual
            4
defendants). First, plaintiff alleged negligence against the individual defendants on the
ground they had a duty to supervise plaintiff during school hours and while she was on
school premises and they knew or should have known that, by breaching that duty, they
unreasonably increased the risk that plaintiff might suffer harm outside of the campus,
including enabling Davila to have unlawful sexual intercourse with plaintiff during zero
period.
                Second, plaintiff alleged negligent infliction of emotional distress against
the individual defendants on the ground they negligently caused plaintiff emotional
distress by failing to supervise her, which enabled Davila to have unlawful sexual
intercourse with her. Third, plaintiff asserted a negligent hiring, training, and supervision
claim against Landsiedel which alleged she had a duty to investigate, hire, train, and
supervise teachers at the school and that she breached this duty with respect to
McMahon, thereby enabling Davila to have sexual intercourse with plaintiff during zero
period.




4
  Plaintiff’s mother, M.D.A., was also an individual plaintiff named in the fourth
amended complaint. In January 2019, M.D.A. dismissed all her claims against
defendants and is not a party on appeal.

                                               4
              Plaintiff also alleged in the fourth amended complaint claims against
SAUSD for vicarious liability for the conduct of others as to each of the three negligence
claims asserted against McMahon and/or Landsiedel.
              Finally, the fourth amended complaint contained a defamation claim
against the individual defendants and a vicarious liability claim against SAUSD for the
individual defendants’ alleged defamation.
              Defendants filed a motion for summary judgment arguing there was no
triable issue of material fact regarding plaintiff’s negligence and defamation claims.
Plaintiff filed an opposition.
              The trial court granted the motion for summary judgment, and judgment
was entered in favor of defendants. The trial court explained its ruling in its minute
order: “The existence of a duty of care of a school district toward a student depends, in
part, on whether the particular harm to the student is reasonably foreseeable. [Citation.]
Foreseeability is determined in light of all the circumstances and does not require prior
identical events or injuries. [Citations.] ‘It is not necessary to prove that the very injury
which occurred must have been foreseeable by the school authorities. . . . Their
negligence is established if a reasonably prudent person would foresee that injuries of the
same general type would be likely to happen in the absence of [adequate] safeguards.’
[Citation.] The California Supreme Court has recognized that in some cases ‘the
intervening conduct of the other student is so bizarre or unpredictable as to warrant a
limitation of liability through the expedience of concluding, as a matter of law, that a
negligent failure to supervise was not the proximate cause of the injury.’ [Citation.]
              “This case is such a case. Here, Plaintiff’s mother dropped Plaintiff off at
school, Plaintiff walked through campus, skipped zero period, and was picked up by
Davila, a non-student, at a location Plaintiff and Davila prearranged by text
message. . . . Plaintiff also met Davila after school, . . . events for which Plaintiff does
not allege Defendants are responsible. Plaintiff’s comparison of the undisputed facts here

                                               5
and those in cases where students were harmed by students or teachers on school grounds
or were injured by the negligent conduct of third parties after leaving school grounds is
not persuasive. In analyzing duty, the court’s task is not to decide whether a particular
plaintiff’s injury was reasonably foreseeable in light of a particular defendant’s conduct,
but rather to evaluate more generally whether the category of negligent conduct at issue
‘is sufficiently likely to result in’ the kind of harm experienced that liability may
appropriately be imposed on the negligent party. [Citation.] Plaintiff cites no authority
standing for the proposition that a breach of an alleged duty to supervise ‘is sufficiently
likely to result in’ a student leaving campus to engage in sexual activity that liability may
appropriately be imposed on a teacher, a principal and a school district. See Thompson v.
Sacramento City Unified Sch. Dist. (2003) 107 Cal. App. 4th 1352, 1372 (‘Short of a
prison-like lockdown situation, students who, for their own purposes, deliberately intend
to escape the direct scrutiny of supervisory personnel will inevitably find a way to do
so.’). Plaintiff therefore cannot establish her three negligence-based claims.”
                                    5
              Plaintiff appealed.


                                           DISCUSSION
                                                I.
                                        STANDARD OF REVIEW
              “‘On review of an order granting or denying summary judgment, we
examine the facts presented to the trial court and determine their effect as a matter of
law.’ [Citation.] We review the entire record, ‘considering all the evidence set forth in
the moving and opposition papers except that to which objections have been made and
sustained.’ [Citation.] Evidence presented in opposition to summary judgment is

5
  The trial court also decided the defamation claims against plaintiff. In her opening
brief, plaintiff states that she does not challenge the judgment as to the resolution of her
defamation claims.

                                                6
liberally construed, with any doubts about the evidence resolved in favor of the party
opposing the motion. [Citation.] [¶] Summary judgment is appropriate only ‘where no
triable issue of material fact exists and the moving party is entitled to judgment as a
matter of law.’ [Citation.] A defendant seeking summary judgment must show that the
plaintiff cannot establish at least one element of the cause of action.” (Regents of
University of California v. Superior Court (2018) 4 Cal. 5th 607, 618 (Regents).)
                                             II.
                               GOVERNING LEGAL PRINCIPLES
              To establish her negligence claims, plaintiff had to prove duty, breach,
causation, and damages. (Regents, supra, 4 Cal.5th at p. 618.) “The existence of a duty
of care is a question of law decided on a case-by-case basis.” (M. W. v. Panama Buena
Vista Union School Dist. (2003) 110 Cal. App. 4th 508, 516.) “‘“While it is the province
of the jury, as trier of fact, to determine whether an unreasonable risk of harm was
foreseeable under the particular facts of a given case, the court must still decide as a
matter of law whether there was a duty in the first place, even if that determination
includes a consideration of foreseeability.”’” (Ibid., italics added.) Therefore “‘[d]uty,
being a question of law, is particularly amenable to resolution by summary judgment.’”
(Regents, supra, at p. 618.)
              Each person has a general duty to exercise “‘reasonable care for the safety
of others’” (Kesner v. Superior Court (2016) 1 Cal. 5th 1132, 1142), which does not
include the duty to control the conduct of third parties (Regents, supra, 4 Cal.5th at
p. 627). “The ‘special relationship doctrine’ is an exception to this general rule.” (Ibid.)
A school district has a special relationship with students “arising from the mandatory
character of school attendance and the comprehensive control over students exercised by
school personnel, ‘analogous in many ways to the relationship between parents and their
children.’” (C.A. v. William S. Hart Union High School Dist. (2012) 53 Cal. 4th 861,



                                              7
     6
869.) As a result of this special relationship, schools have “the duty to use reasonable
measures to protect students from foreseeable injury at the hands of third parties acting
negligently or intentionally.” (Id. at p. 870, italics added.)
              In C.A. v. William S. Hart Union High School Dist., supra, 53 Cal.4th at
page 870, the California Supreme Court stated the special relationship doctrine in the
school setting “has been applied in cases of employees’ alleged negligence resulting in
injury to a student by another student [citations], injury to a student by a nonstudent
[citation], and . . . injuries to a student resulting from a teacher’s sexual assault
[citation].” In each of the cases cited by the Supreme Court, the injury to the student was
inflicted on school grounds. (See J.H. v. Los Angeles Unified School Dist. (2010) 183
Cal. App. 4th 123, 127 [student was physically and sexually assaulted by other students on
a school campus]; M. W. v. Panama Buena Vista Union School Dist., supra, 110
Cal.App.4th at p. 514 [student sexually assaulted another student in school bathroom];
Leger v. Stockton Unified School Dist. (1988) 202 Cal. App. 3d 1448, 1453 [student
attacked by nonstudent in school restroom]; Virginia G. v. ABC Unified School Dist.
(1993) 15 Cal. App. 4th 1848, 1851 [student sexually harassed and sexually assaulted by
teacher whose prior employment had been terminated for sexual misconduct against
young female students].)
              In C.A. v. William S. Hart Union High School Dist., supra, 53 Cal.4th at
page 865, the Supreme Court held that the plaintiff’s theory of vicarious liability against
a school district for negligent hiring, retention, and supervision was legally viable as
“school personnel owe students under their supervision a protective duty of ordinary care,

6
  The California Constitution “‘declare[s] that the right to public safety extends to public
and private primary, elementary, junior high, and senior high school . . . where students
and staff have the right to be safe and secure in their persons.’ [Citation.] . . . Even
assuming the constitutional provision is not self-executing [citation], it clearly expresses
a ‘fundamental public policy favoring measures to ensure the safety of California’s public
school students.’” (Regents, supra, 4 Cal.5th at p. 628.)

                                               8
for breach of which the school district may be held vicariously liable.” The court
concluded: “If a supervisory or administrative employee of the school district is proven
to have breached that duty by negligently exposing plaintiff to a foreseeable danger of
molestation by his guidance counselor, resulting in his injuries, and assuming no
immunity provision applies, liability falls on the school district under [Government Code]
section 815.2.” (Id. at pp. 865-866.)
                In Regents, supra, 4 Cal. 5th 607, the Supreme Court addressed whether a
university is liable in negligence for breach of the duty to protect students after a troubled
student stabbed another student in a chemistry lab. The Supreme Court considered the
legal principles relevant to determining whether a duty exists and, if that duty exists, how
far it extends: “The court may depart from the general rule of duty . . . if other policy
considerations clearly require an exception. [Citations.] We have identified several
factors that may, on balance, justify excusing or limiting a defendant’s duty of care.
These include: ‘the foreseeability of harm to the plaintiff, the degree of certainty that the
plaintiff suffered injury, the closeness of the connection between the defendant’s conduct
and the injury suffered, the moral blame attached to the defendant’s conduct, the policy
of preventing future harm, the extent of the burden to the defendant and consequences to
the community of imposing a duty to exercise care with resulting liability for breach, and
the availability, cost, and prevalence of insurance for the risk involved.’ (Rowland v.
Christian (1968) 69 Cal. 2d 108, 113 (Rowland).) These factors must be ‘evaluated at a
relatively broad level of factual generality.’ [Citation] In considering them, we
determine ‘not whether they support an exception to the general duty of reasonable care
on the facts of the particular case before us, but whether carving out an entire category of
cases from that general duty rule is justified by clear considerations of policy.’
[Citation.] In other words, the duty analysis is categorical, not case specific.” (Id. at
pp. 628-629.)



                                              9
              The Supreme Court continued: “The Rowland factors fall into two
categories. The first group involves foreseeability and the related concepts of certainty
and the connection between plaintiff and defendant. The second embraces the public
policy concerns of moral blame, preventing future harm, burden, and insurance
availability. The policy analysis evaluates whether certain kinds of plaintiffs or injuries
should be excluded from relief. [Citation.] We conclude that violence against students in
the classroom or during curricular activities, while rare, is a foreseeable occurrence, and
considerations of public policy do not justify categorically barring an injured student’s
claims against the university.” (Regents, supra, 4 Cal.5th at p. 629, italics added.)
                                             III.
   PLAINTIFF’S NEGLIGENCE CLAIMS FAIL BECAUSE HER INJURIES WERE NEITHER A
  REASONABLY FORESEEABLE CONSEQUENCE OF, NOR SUFFICIENTLY CONNECTED TO,
                    DEFENDANTS’ FAILURE TO SUPERVISE HER.
              Here, all of plaintiff’s negligence claims are based on the allegation that
defendants breached their duty to supervise her during zero period. As the trial court
concluded, it was not sufficiently likely the category of negligent conduct at issue in this
case, the defendants’ failure to supervise, would result in the kind of harm plaintiff
experienced after she left campus to meet Davila and had sexual intercourse with him. In
other words, as a matter of law, her injury was not a reasonably foreseeable consequence
of, nor sufficiently connected to, defendants’ omissions in supervision to impose liability
on defendants for that harm.
              In Regents, supra, 4 Cal.5th at page 629, the Supreme Court explained:
“‘The most important factor to consider in determining whether to create an exception to
the general duty to exercise ordinary care . . . is whether the injury in question was
foreseeable.’ [Citations.] In examining foreseeability, ‘the court’s task . . . “is not to
decide whether a particular plaintiff’s injury was reasonably foreseeable in light of a
particular defendant’s conduct, but rather to evaluate more generally whether the



                                              10
category of negligent conduct at issue is sufficiently likely to result in the kind of harm
experienced that liability may appropriately be imposed . . . .”’ [Citations]. [¶] Phrased
at the appropriate level of generality, then, the question there is not whether UCLA could
predict that Damon Thompson would stab Katherine Rosen in the chemistry lab. It is
whether a reasonable university could foresee that its negligent failure to control a
potentially violent student, or to warn students who were foreseeable targets of his ire,
could result in harm to one of those students.” (Italics omitted.)
              Here, a reasonable teacher or principal would not foresee that the failure to
supervise a minor student during zero period could result in that student leaving the
school campus to have sex with a man who had no connection to the school.
              We do not need to address the second of the Rowland factors as we can
presume it is certain that plaintiff, a minor, was injured as a result of having sexual
intercourse with 24-year-old Davila.
              “The third factor is ‘the closeness of the connection between the
defendant’s conduct and the injury suffered.’ [Citation.] ‘Generally speaking, where the
injury suffered is connected only distantly and indirectly to the defendant’s negligent act,
the risk of that type of injury from the category of negligent conduct at issue is likely to
be deemed unforeseeable. Conversely, a closely connected type of injury is likely to be
deemed foreseeable.’” (Regents, supra, 4 Cal.5th at pp. 630-631, italics omitted.)
              Applying the third factor to the facts of the case before it, the Supreme
Court concluded: “The negligence alleged here is the failure to prevent a classroom
assault, either by controlling the perpetrator or warning the potential victim. Although
the immediate cause of injury in such cases will be the perpetrator’s violent outburst, we
have explained that the existence of an intervening act does not necessarily attenuate a
defendant’s negligence. Rather, ‘the touchstone of the analysis is the foreseeability of
that intervening conduct.’ [Citation.] When circumstances put a school on notice that a
student is at risk to commit violence against other students, the school’s failure to take

                                              11
appropriate steps to warn or protect foreseeable victims can be causally connected to
injuries the victims suffer as a result of that violence. Although a criminal act is always
shocking to some degree, it is not completely unpredictable if a defendant is aware of the
risk.” (Regents, supra, 4 Cal.5th at p. 631.)
               Here, there is nothing in the record to suggest, and plaintiff does not
contend, defendants were on notice of plaintiff’s relationship with Davila or her plans to
meet him off campus to have sex instead of attending show choir class. Plaintiff’s
injuries incurred as a result of such conduct are not closely connected to McMahon’s
failure to take attendance daily and accurately or defendants’ general failure to supervise
plaintiff.
               As the Rowland foreseeability factors do not weigh in favor of recognizing
or extending a duty of care here, we do not need to consider the policy factors. (See
Regents, supra, 4 Cal.5th at p. 631 [“Although Rowland’s foreseeability factors weigh in
favor of recognizing a duty of care, we must also consider whether public policy requires
a different result.”].)
               As also pointed out by the trial court, plaintiff has failed to cite any legal
authority, and we have found none, in which negligence liability was imposed upon
school personnel or a school district for sexual abuse caused by a third party off school
premises.
               In her opening brief, plaintiff cites Hoyem v. Manhattan Beach City School
Dist. (1978) 22 Cal. 3d 508 for the proposition that “a school district may be liable for
negligent supervision where, as a result of negligent supervision on campus, a student
suffered an injury off campus.” In that case, a 10-year-old boy left school premises
before the end of scheduled classes and was struck by a motorcycle at a public
intersection. (Id. at p. 512.) The Supreme Court concluded that if plaintiffs were able to
prove the student’s injury was proximately caused by the school district’s negligent
supervision, the district could be held liable for damages. (Ibid.)

                                                12
              We do not disagree that a school district and/or school personnel may be
held liable in negligence for injuries to a student that ultimately occur off campus. In
Hoyem v. Manhattan Beach City School Dist., supra, 22 Cal.3d at page 520, however, it
was not unforeseeable as a matter of law that the failure to supervise a 10-year-old
student could result in the student leaving campus and being struck by a motor vehicle.
Here, plaintiff’s injury—caused by her having engaged in sexual intercourse with an
adult male after leaving campus to meet him—was too attenuated to defendants’ conduct
to impose liability for negligence upon defendants.
              The trial court correctly granted defendants’ motion for summary judgment.


                                      DISPOSITION
              The judgment is affirmed. Respondents shall recover costs on appeal.




                                                  FYBEL, J.

WE CONCUR:



MOORE, ACTING P. J.



IKOLA, J.




                                             13